                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                      Civil Action No.: 5:21-cv-00215

 SEONAID RIJO,                                  )
                                                )
                        Plaintiff,              )
                                                )
                                                )
                v.                              )              COMPLAINT
                                                )         (Jury Trial Demanded)
 N.C. JUSTICE CENTER,                           )
                                                )
                         Defendant.             )




                             NATURE OF THE ACTION

      1.      This is an action by Plaintiff Seonaid Rijo (“Plaintiff” or “Rijo”) under Title

I of the Americans with Disabilities Act (ADA) of 1990, as amended, (42 U.S.C. § 12101

et seq.) and under the North Carolina Persons with Disabilities Protection Act (N.C.

G.S. § 168A-1 et seq.) to redress disability discrimination and retaliation and sex

discrimination and retaliation and correct unlawful employment practices by Defendant

NC Justice Center (“Defendant” or “NCJC”) against Rijo because of her disability and

her resistance to unlawful discrimination.

      2.      All references to the ADA in this Complaint shall be understood to also

refer to all State law claims arising under Chapter 168A of the North Carolina General

Statutes.

      3.      This is an action under Title VII of the Civil Rights Act of 1964, as

amended, (42 U.S.C. § 2000e et seq.) to redress illegal sex and race discrimination


                                           -   1 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 1 of 67
against Plaintiff.

      4.     This is also an action under the Family and Medical Leave Act (FMLA), 29

U.S.C.A. §§ 2601 et seq., to redress willful acts of interference with FMLA rights, and

also to redress willful acts of discrimination and retaliation by Defendant based on

Plaintiff’s need for, and receipt of, FMLA.

      5.     This is also an action alleging inter alia that Defendant willfully

misclassified Plaintiff as an exempt employee and failed to pay her overtime

compensation and possibly minimum wage entitling her to recover the same as well as

liquidated damages in violation of the Fair Labor Standards Act 29 U.S.C. § 201 et seq.

      6.     This is also an action under State law against the Defendant on behalf of

the Plaintiff for wrongfully discharging Plaintiff in violation of public policy as a result

of her resistance and opposition to Defendant’s actions including the above violations of

law, but also her resistance and opposition to creating and recreating billing entries for

Defendant’s attorneys for submission to the Court as part of a fee petition,             for

complaining about improper and possibly illegal practices by the Defendant with regard

to inter alia trust account management, wage and hour practices, timely remittance of

escheat funds to the N.C. Department of State Treasurer, and other improper and

unethical actions.

                      PARTIES, JURISDICTION AND VENUE

      7.     Plaintiff Rijo was employed by Defendant at the time of the acts alleged in

this Complaint and lives in Wake County, North Carolina.

      8.     Defendant has been and is now an North Carolina nonprofit corporation


                                          -   2 -


           Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 2 of 67
with its primary place of business in Wake County, North Carolina, and at all relevant

times Defendant has been an employer under 29 U.S.C.A. § 2611(4), 42 U.S.C. §§

12111(2), 12111(5), and N.C. G. S. § 168A-3.

        9.      This Court has jurisdiction over Plaintiff’s ADA, FMLA, and FLSA claims

under 28 U.S.C. §§ 1331 (federal question) and over Plaintiff’s state law claims under

28 U.S.C. § 1367 (supplemental jurisdiction).

        10.     The acts which are the subject of this action and alleged to be unlawful

were committed in the Eastern District of North Carolina.

        11.     Plaintiff was issued a right to sue letter dated February 7, 2021, and this

Complaint alleging that the Defendant violated Plaintiff’s rights to be free from

discrimination and retaliation under the ADA is filed within less than 90 days from that

date.

                                STATEMENT OF FACTS

        12.     Plaintiff was hired on June 28, 2010, and worked as a paralegal for

Defendant for more than eight years, prior to her termination on August 8, 2018.

        13.     During this time, the fact that she had a need for a flexible work schedule

due to her medical condition of fibromyalgia which was well known to management and

her supervisor.

        14.     Defendant accommodated Plaintiff’s fibromyalgia with a flexible work

schedule until February 23, 2018, because it was reasonable to do so and because

Plaintiff was qualified and able, as a result of the reasonable accommodation, to perform

all of her essential job functions at a very high level as evidenced by many years of


                                           -   3 -


              Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 3 of 67
excellent evaluations.

      15.     Plaintiff reported to Carlene McNulty when she was hired in 2010. At that

time, Ms. McNulty was a staff attorney and part of the hiring team that hired Plaintiff.

Plaintiff had private sector, high level paralegal experience for large firms in large cities

prior to working with the Defendant; this experience made her a very attractive

candidate to Ms. McNulty.

      16.     When she started working for Defendant, she was shocked by the contrast

between the processes and procedures in place at the NCJC and her past employers.

She found that the Defendant’s litigation department was completely disorganized and

lacking many basic systems for handling litigation in a professional manner and in

compliance with State bar procedures.

      17.     However, the condition of the department allowed Plaintiff to make

significant contributions in the form of newly established organizational and litigation

case file management procedures that Plaintiff was able to convince Ms. McNulty and

the then Executive Director Melinda Lawrence were needed. Plaintiff subsequently

helped implement these much needed procedures.

      18.     Sometime after Plaintiff’s hire, a third-party outside salary consulting firm

hired by Defendant made recommendations to Defendant about employee classifications

and salaries. The consultants had been hired to study each employees’ qualifications,

job duties, responsibilities, and performance level in order to ensure that the staff were

appropriately paid and classified.      Within 11 months of her hiring, Plaintiff was

promoted to “Senior” Litigation Paralegal.


                                           -   4 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 4 of 67
      19.       As a result of the salary study, Plaintiff was also given a prospective salary

increase of approximately $12,000 annually, which was an approximately 21-22%

increase in salary) again after only 11 months of working at the NCJC.

      20.       As a result of the study, Ms. McNulty was also promoted to the position of

Senior staff attorney.

      21.       From hire, Plaintiff’s job duties with the NCJC exceeded those duties listed

on her job description. Immediately upon being hired, the Justice Center heavily relied

on her extensive knowledge of court rules of civil procedure. Plaintiff made numerous

contributions to the Justice Center during her tenure there, such as:

            •   creating a uniform docket system for all litigants;

            •   single-handedly creating implementing a uniform manner of organizing

                case files;

            •   tracking attorneys’ dockets for each county in which they had cases and

                establishing a procedure for reviewing them daily for court proceedings or

                hearings scheduled;

            •   implementing a filing system both in paper form and electronically in a

                manner that adhered to recommended standards with regard to file

                openings, maintenance, and destruction;

            •   assisting attorneys with implementing organizational process with regard

                to discovery, e.g. bates-stamping;

            •   drafting templates to be used with notices of hearing, subpoenas,

                depositions, and form letters to the courts and judges.


                                            -   5 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 5 of 67
      22.     Even though she was not assigned to the Defendant’s immigration practice,

because she was fluent in Spanish, Plaintiff also helped implement policies and

procedures for that department such as drafting letters to immigration clients whose

files were being closed and funds being reconciled. She also corrected form letters

written in Spanish for cases involving Spanish speakers, when she found the letters

being used were fraught with grammatical and linguistic errors.

      23.     During her tenure with Defendant, Plaintiff was routinely assigned high

profile and very important work on litigation directly related to the Defendant’s mission.

Because of her skill set which was comparable to an beginning attorney’s skill set,

Plaintiff was often assigned to provide certain types of training to the immigration and

worker’s rights attorneys whenever they had a complex litigation case.

      24.     During her tenure with Defendant, Plaintiff went to extraordinary lengths

to make her supervisor, Ms. McNulty, look good by assisting her with superior work-

product and by creating and implementing uniform and compliant policies and protocols

in the litigation department. Plaintiff believed that her support of Ms. McNulty resulted

in a re-evaluation of Ms. McNulty’s abilities, given that Ms. McNulty had worked since

the inception of the Justice Center in the 90s, and never been promoted until Plaintiff

became her assistant. Plaintiff had served in the role of Ms. McNulty’s chief paralegal

for more than two years, and after about three years of employment with Defendant,

Executive Director Melinda Lawrence restructured Defendant’s organization and Ms.

McNulty was consequently promoted to Litigation Director.

      25.     Ms. McNulty allowed the Plaintiff significant autonomy and flexibility. The


                                         -   6 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 6 of 67
workplace flexibility enjoyed by Plaintiff was not altogether significantly different from

the flexibility in work hours widely enjoyed by nearly all of Defendant’s employees.

      26.      In fact, prior to February 2018, Plaintiff never had a set time schedule.

This was in fact the same for the vast majority of employees at the NCJC who also did

not have set work hours at the NCJC. To the extent that Plaintiff enjoyed additional

flexibility not enjoyed by other paralegals and support staff, she understood it to be a

reasonable accommodation for her fibromyalgia and for her working numerous hours of

unpaid overtime on nights and weekends.

      27.     Plaintiff used the flexibility in her work schedule for days when her illness

had unforeseen flareups or when she needed time for her medications to work.

Defendant allowed Plaintiff to come in later in the work day and from home on a regular

basis. Plaintiff still worked full work days and overtime on many occasions. On the

infrequent occasions she was not able to work full days, the remaining hour or so would

be jotted by Plaintiff as paid time off (PTO) because the NCJC allowed employees to use

their PTO hours as they wished without giving reason, and then subsequently to make

up hours.

      28.     Although the 2008 Policy Manual at the NCJC listed 9:00 a.m. to 5:00 p.m.

as the Center’s official business hours, the vast majority of employees never adhered to

that time frame and instead tracked their work times on a good-faith basis.            Ms.

McNulty instructed Plaintiff to keep her actual hours off the record because no one

tracked billable hours.

      29.     For most of Plaintiff’s years working for Defendant, the employees used


                                          -   7 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 7 of 67
paper time sheets. Ms. McNulty routinely signed Plaintiff’s timesheets, which stated

that Plaintiff worked 8 hour days. Ms. McNulty was aware however that Plaintiff

routinely worked more than 8 hours in a day and did not take lunch breaks. Ms.

McNulty explained to Plaintiff that this practice kept them both from having problems

with Defendant’s management and losing their jobs, since Ms. McNulty implied that

their jobs were precarious and that only she could secure job security for Plaintiff. Ms.

McNulty regularly assured Plaintiff that she would see that Plaintiff always had a job

so long as Ms. McNulty was working for Defendant.

      30.     The work schedule flexibility and informal time-keeping were due to two

main reasons: first, the Defendant had no adequate manner of tracking when employees

arrived or left the office until approximately 2015 or so, when Defendant implemented

key fobs for security reasons.

      31.     Even after the implementation of key fobs, if employees came through the

front reception area or behind employees who scanned their fobs, there was no way of

HR or the Center accurately knowing what times employees arrived and left each day

or how long they took lunch breaks or additional morning or afternoon breaks to get

refreshments and socialize with colleagues.

      32.     The second reason for the universal workplace schedule flexibility and

informal time-keeping for Defendant’s employees was because Defendant touted itself

as a progressive, family-friendly work environment that valued employees’ feelings of

happiness and good-faith independent work that often could not be measured. In fact,

Defendant’s policies espoused a family-friendly environment along with a very generous


                                         -    8 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 8 of 67
6-weeks paid time off for employees to take as they wished without having to give any

particular reason.   Defendant’s employees understood that they were offered this

significant autonomy and flexibility as a trade-off for the lack of higher salaries, annual

bonuses, and other professional development opportunities, and Ms. McNulty confirmed

this on many occasions.

      33.     As far as Plaintiff understood and observed, the timekeeping system used

by Defendant was simply in place as a formality because no employees actually recorded

the actual hours that they worked. NCJC employees routinely recorded eight hour days

when they worked far more or less. In fact, from the commencement of Plaintiff’s

employment she had averaged ten or more hours of overtime a week which Ms. McNulty

acknowledged regularly and definitely during each annual evaluation.

      34.     Sometime in 2012, Plaintiff was told, and upon that information, believes

that one of Plaintiff’s paralegal co-workers and another senior paralegal employee in

the immigration department, who eventually left to take positions elsewhere, were paid

$10,000 by Defendant to resolve potential overtime claims because they had been

allowed to work overtime off the books, so to speak. When Plaintiff asked about this,

she was told that they were paid overtime because they had been erroneously classified

as exempt when they should have been paid overtime as non-exempt. Plaintiff did not

understand why she was not getting overtime because she was also a paralegal.

      35.     At some point, after Ms. McNulty informed Plaintiff that Rick Glazier,

hired as Executive Director in 2015, had sent out the survey asking attorneys to provide

information about the work being done by their subordinate employees because he had


                                          -   9 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 9 of 67
begun to realize that the workload of various attorneys and paralegals was

disproportionate and that Plaintiff who was serving as Ms. McNulty’s senior paralegal

in the biggest class action case was being required on a routine basis to work late nights

and weekends.

      36.    Ms. McNulty explained that if she filled out the survey, Mr. Glazier would

accuse her of not managing the attorneys and paralegals under her supervision well

enough to level the workload of Plaintiff and other attorneys who were performing a

disproportionate amount of work.

      37.    On one occasion, in front of Ms. McNulty, in Mr. Glazier’s office, Mr.

Glazier stated that it was clear that Plaintiff needed a clerical assistant because of the

many hours he saw her work and did not want Plaintiff overutilized any further as he

had noticed Plaintiff’s late hours, weekends, and especially standing many times two or

more hours at a copy machine.

      38.    In response, Ms. McNulty stated that she was going to restructure the

paralegals to take on the all clerical aspects of Plaintiff’s work, because Plaintiff worked

for the Ms. McNulty (Litigation Director) and the four attorneys with the heaviest

caseload, and in addition was required to assist other attorneys to whom Plaintiff was

not primarily assigned.

      39.    Ms. McNulty regularly represented to Plaintiff that she was working on

getting Plaintiff an administrative assistant and payment for her hours of overtime

because of the high level of responsibility placed on her by Defendant. Not only did

Plaintiff had a full-time job as a senior paralegal for three litigation attorneys, which


                                         -   10 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 10 of 67
included Ms. McNulty, the Litigation Director, but Plaintiff was also constantly pulled

in to work on all complex matters for other attorneys and other management employees

of the NCJC, such as the CFO. Because of the workload assigned to Plaintiff, there

would be no way Plaintiff could have performed it all in the standard workday with a

one hour of lunch, and Defendants knew this.

      40.    During most of her time working for Defendant and Ms. McNulty, Plaintiff

considered Ms. McNulty to be a close personal friend in addition to her supervisor.

Plaintiff was extremely loyal to Ms. McNulty and was always working to ensure that

Ms. McNulty looked good professionally.

      41.    Defendant’s policies called for annual evaluations. At each annual

evaluation, Ms. McNulty remarked upon Plaintiff’s tremendous work ethic in spite of

her disability and acknowledged that Plaintiff routinely worked in excess of forty hours

on a weekly basis. Ms. McNulty would also ask Plaintiff how Ms. McNulty could make

her feel happy working for Defendant and seek assurances from Plaintiff that she would

not seek other employment. Ms. McNulty made it clear to Plaintiff that she recognized

the Plaintiff was at risk of “burning out” from the many hours of work and continued

added responsibilities.

      42.    At the evaluations, Ms. McNulty would promise that she was working on

getting Plaintiff paid the overtime she was owed, and a salary increase. In addition,

because of the high level of work performed by Plaintiff, recognized by Defendant’s

calling her a “Senior Paralegal,” Plaintiff was also promised that the litigation

department would obtain clerical assistance so that Plaintiff would not have to work


                                        -   11 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 11 of 67
late and on weekends to keep up with the filings and other clerical matters that she was

also required to do in addition to her working hours during which she performed her

senior paralegal functions.

      43.     Ms. McNulty’s evaluations consistently gave Plaintiff excellent remarks,

stated that Plaintiff was a valuable employee who made extensive contributions to the

Defendant, that she made the organization look good, and that she had made significant

contributions in many areas to the litigation department process and procedures and

organization.

                        NONCOMPLIANCE ISSUES:
            LACK OF TRUST FUND ACCOUNTING PROCEDURES AND
              FAILURE TO ESCHEAT UNCLAIMED TRUST FUNDS

      44.     At some point after her arrival at the NCJC, Plaintiff found that under the

then chief financial officer’s (CFO) leadership, or lack thereof, the finance department’s

handling of client trust accounts and unclaimed funds were in violation of the NC Bar

Association’s rules of client trust fund accounting and the rules and procedures of the

N.C. Department of State Treasurer governing the escheating of unclaimed trust funds.

      45.     The CFO at the time Plaintiff was hired was Mary Coleman (African

American Female), who had worked for many years at the NCJC.             It was common

knowledge to the staff that during CFO Coleman’s tenure, that the NCJC had been

required to hire an outside, objective mediator to mediate employment issues between

Ms. Coleman and her then assistant Elise Elliott (White/Caucasian Female).

      46.     Defendant’s non-compliance with the regulations of escheating unclaimed

client trust funds was either due to a lack of awareness or purposeful disregard of the


                                         -   12 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 12 of 67
regulations. Whichever reason, over twenty years of unclaimed client trust funds should

have, but had not, been escheated to the State Treasurer. Either the funds had not been

discovered by, or had been hidden from, the Defendant’s auditors.

      47.    Plaintiff also learned that Defendant had operated for decades without

uniform standards of managing and retaining client trust account records. Plaintiff

notified Ms. McNulty of these non-compliance issues.

      48.    At some point Ms. Coleman’s relationship with Ms. Lawrence, the then

Executive Director, deteriorated and matters came to a head when one day CFO

Coleman had a visible and audible shouting match with Lawrence, and subsequently

left the NCJC. Upon information and belief, a lawsuit between CFO Coleman and

Defendant was settled which may have involved potential allegations of discrimination.

It took some time to find a replacement for Ms. Coleman and during this time, no one

was serving as CFO.

      49.    Coleman was eventually replaced by Susan Dunn, the new CFO. After

CFO Dunn’s arrival, Plaintiff expected that Dunn would deal with the trust fund

accounting and escheats issues. Instead, Plaintiff was assigned to deal with the issues.

With no assistance from any of the NCJC lawyers, Plaintiff researched the escheats

rules and procedures and the required State Bar procedures required to properly

maintain and account for the funds in trust. Plaintiff even had to research Florida law

because some of the escheating funds had to be escheated in Florida under that State’s

rules for escheating unclaimed property.

      50.    The source of the unclaimed funds was money belonging to former NCJC


                                        -   13 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 13 of 67
clients. The funds had not been placed in a client trust account as required by the State

Bar. These funds even included, as one example, a 15+ year old money order that was

filed away in a manilla file folder in an immigration file.

      51.    Plaintiff set up the trust account for the clients whose funds were being

held by Defendant. Plaintiff also created a docket which contained information about

the funds so that the funds could be escheated in compliance with State regulations after

the requisite dormancy period.

      52.    These funds were being held because no one had maintained contact

information on the clients and they were purportedly unable to be tracked by either the

attorneys working on their cases or by the CFO. Plaintiff located addresses for many of

the individuals and drafted letters making the required attempts to first find the former

client who were owners of client trust funds.

      53.    Plaintiff eventually completed all escheats on all funds which met the

required dormancy period in both NC and Florida and for whom she could not find an

owner.

      54.    Finally, Plaintiff wrote a memo to CFO Susan Dunn with a copy to Ms.

McNulty, then serving as Litigation Director, outlining step-by-step rules and

procedures for trust fund accounting and escheats compliance going forward. Plaintiff

believed after providing a written memo with detailed instructions that the escheating

of unclaimed client trust funds would then be the responsibility of the CFO Dunn.

Instead, Plaintiff remained the sole responsible person at the NCJC because no one

wanted to be responsible for the remaining lack of compliance with trust fund


                                         -   14 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 14 of 67
accounting and escheats rules and procedures and for the fact that the unclaimed funds

were hidden from the annual auditors.

      55.    The remaining noncompliance issues were known to Defendants. For

example, one of Ms. McNulty’s clients was deceased but had unclaimed funds with

Defendant. Even though Ms. McNulty knew the deceased client had a son and would

be entitled to access the funds if escheated, Ms. McNulty stated she did not like the son

and instructed Plaintiff to just keep docketing the funds in the trust account year after

year rather than escheating them.

      56.    Ms. McNulty also hid trust account matters especially in immigration

cases from auditors by creating a spreadsheet in various cases where she would make

up numbers to total zero money owed or show nominal money owed. She would also ask

the immigration paralegals to call the former clients whose money was being held by

Defendant and ask them to donate their funds which were nominal owed back to the

NCJC so other immigrants could be helped.

      57.    Likewise, in some immigration cases where NCJC attorneys did not act

with due diligence to give money won in cases to immigrant workers, when they finally

got around to doing so, they had no accurate records of the clients’ addresses. Plaintiff

was aware of at least two immigrant clients' (seasonal workers) $3,500 settlement

checks that were escheated nearly six years after the clients should have gotten the

money.

      58.    With regard to another NCJC client, the funds held could not be escheated

because Ms. McNulty could not determine the appropriate amount of money to be


                                        -   15 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 15 of 67
escheated. At times, it was reported in Defendant’s records that there was a zero balance

with no supporting evidence, when a zero balance was obviously not correct. When

Plaintiff inquired what to do, Plaintiff was told each year to just keep docketing the

client until the CFO Dunn and Ms. McNulty could figure out the exact amount of the

client’s funds held in trust.

               QUESTIONABLE HIRING AND EMPLOYMENT PRACTICES

      59.      At some time after Ms. Coleman’s shouting match with Ms. Lawrence and

her resignation, HR Director (Helena O’Connor) also resigned from her position because

of repeated conflicts between herself and Ms. Lawrence.

      60.      Ms. Lawrence then unilaterally promoted the Lucy Martinez, who was

then serving in the position of administrative assistant to Ms. O’Connor, and who was

performing mostly clerical duties to replace Ms. O’Connor without following NCJC’s

usual hiring practice and policies. Those policies and practices involved posting the

position for internal applicants.    If no internal applicant with      the appropriate

qualifications and work experience applied for the position, then Defendant’s policy

required positions to be advertised to the general public.

      61.      Ms. Martinez was widely considered by the staff to lack the adequate

qualifications, background, and experience to handle employment matters. Nor was she

considered to be an objective mediator to handle conflicts between employees and

supervisors.    Her promotion to this position created a lot of tension in the office.

Employees believed that Ms. Martinez was promoted beyond of her capabilities by Ms.

Lawrence because it was easier for Ms. Lawrence not to deal with HR personnel that


                                        -   16 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 16 of 67
might challenge her.

      62.    In fact, many times after Ms. Martinez’ promotion when Plaintiff would

approach her about employment matters, Ms. Martinez’ routine response would be

“what Melinda wants, Melinda gets.” During those years, Plaintiff had been nominated

by her peers (as was the protocol at the NCJC) to be a member for a two-year tenure of

what the NCJC called the “A-Team.” The role of the A-Team was to periodically (once

each month) meet with HR and the Executive Director to bring matters of staff

grievances or concerns. One of the constant grievances from the staff was that the staff

felt the NCJC did not have an adequate and impartial Human Resource director in Ms.

Martinez, and no one knew what the expectations of Ms. Martinez’ new role and

functions were. The A-Team requested a job description for Ms. Martinez’ role as

Human Resource Director to no avail.

      63.    Upon information and belief, sometime after CFO Dunn was hired in 2014-

2015 to finally replace former CFO Coleman, Ms. Lawrence resigned from her position

as Executive Director on information and belief due to multiple internal conflicts that

involved her autocratic and tyrannical management style and a common perception

among staff that she favored males over females in advanced positions.

      64.    After Ms. Lawrence resigned, Rick Glazier was eventually hired to serve

as Executive Director in 2015. Ms. Martinez’ role remained uncertain even when Mr.

Glazier joined the NCJC. However, after he was hired, he promoted all management

members to new titles that included the term “deputy.” Thus, Ms. Martinez’ new title

became “Deputy Director of Human Resources” and the CFO Dunn was given a new


                                        -   17 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 17 of 67
title “Deputy Director of Operations and Chief Financial Officer.” Ms. Martinez then

became an integral part of the executive management team without any prior

experience in handling matters of mediating any concerns or grievances between staff

and supervisors.

      65.       Because of her close relationship with Ms. McNulty, Plaintiff was privy to

other information about management. For example, Ms. McNulty told Plaintiff that Ms.

McNulty had purposefully not attended an evaluation set for her by Mr. Glazier in the

Fall of 2017.

      66.       Ms. McNulty repeatedly stated to Plaintiff that Rick Glazier, the Executive

Director, was out to fire Ms. McNulty because Ms. McNulty was the only one in

management courageous enough to stand up to him for hiring his daughter as his

personal assistant and for opposing other questionable hiring practices.

      67.       Ms. McNulty also told Plaintiff that she had complained to HR Martinez

that she was not courageous enough to supervisor Mr. Glazier’s daughter, even though

his daughter fell under HR’s supervision. In fact, HR never knew his daughter’s comings

and goings or tracked her time or work or gave her evaluations.

      68.       Ms. McNulty also confided to Plaintiff that she and Plaintiff were both not

liked by CFO Dunn or HR Martinez, who Ms. McNulty implied were scrutinizing

Plaintiff and Ms. McNulty, their work, and their salaries, with the implication being

that Plaintiff and Ms. McNulty could potentially lose their jobs.

      69.       Ms. McNulty and other staff remarked from time to time on the common

observation that Mr. Glazier had not diversified Defendant’s management with any


                                           -   18 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 18 of 67
African American or Latino employees.

          70.   When Mr. Glazier hired two staff members soon after NCJC had laid off

two employees, staff were becoming fearful and worried about the financial ability of the

NCJC to pay for so many salaries.

          71.   Ms. McNulty also confided to Plaintiff that she believed Mr. Glazier had

turned down qualified African-American applicants. She also informed Plaintiff that

the African-American employee hired to assist the Endowment Director Kim-Marie

(White/Caucasian/Female) was fired due to tensions between her and the Endowment

Director, and rather than hire another African-American assistant, Mr. Glazier hired a

white/Caucasian/female assistant because he said it would be easier for two white

women to work together.

          72.   Furthermore, Ms. McNulty informed Plaintiff that Nicole Dozier (African

American), a paralegal/director working with the HAC and who was serving as the most

senior member of the NCJC’s EEO committee, had forced HR Director Martinez in a

meeting with Ms. McNulty to declare herself bi-racial despite Ms. Martinez’ personal

feelings that she did not have to do so if she did not personally choose to identify as bi-

racial.

          73.   The matter arose in the meeting when someone remarked at a meeting

that only one staff member (Plaintiff) was bi-racial. Dozier then turned to Ms. Martinez

and challenged her to identify as bi-racial so that the NCJC could say they had two bi-

racial employees. Ms. McNulty stated that Ms. Martinez said she identified her racial

composition depending on the crowd she was with, and apparently that response


                                          -   19 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 19 of 67
angered Ms. Dozier.

      74.    Ms. McNulty and Plaintiff discussed the fact that that the Endowment

Director Kim-Marie had complained on numerous occasions that she would never

benefit from the NCJC’s maternity and paternity policy. In addition, Ms. McNulty

indicated to Plaintiff that Mr. Glazier was angry that two married employees, Mr. Al

Ripley and Mrs. Ripley-Frasier, had both enjoyed the benefits of both maternity and

then paternity leaves for the birth of their two children while employed with Defendant.

      75.    Ms. McNulty also informed Plaintiff that other members of Defendant’s

management team, including human resources (HR) and the chief financial officer

(CFO), did not understand Plaintiff’s type of work or her extensive knowledge and

skillsets which were comparable to a lawyer’s in many respects. As a result, they did

not understand why Plaintiff’s salary was commensurate with that of the staff

attorneys.

      76.    In fact, during many of the years they worked together, Ms. McNulty and

Plaintiff were frequently allied against members of Defendant’s management team due

to common concerns about various unsavory business practices by Defendant. However,

in the late fall of 2017, when tensions began between Ms. McNulty and Plaintiff, Ms.

McNulty stopped allying herself with Plaintiff and allied herself with other

management team members.

      77.    As one example, at a management team meeting HR director Ms. Martinez

stated that one of Defendant’s employees was costing their health care plan $130,000 in

non-generic medication and that expense had resulted in a premium increase for all


                                        -   20 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 20 of 67
staff.

         78.   Ms. McNulty approached Plaintiff after the meeting and asked her if she

was taking non-generic medication. Plaintiff assured Ms. McNulty that her medication

for her condition of fibromyalgia, which condition was common knowledge among

Defendant’s employees, was generic. She asked Plaintiff to produce the medication so

she could read the label.

         79.   After this, and because her condition was well-known, Plaintiff then began

to believe that other employees suspected they had to pay more for benefits because of

Plaintiff’s condition and that they resented her for the same. Plaintiff assured Ms.

McNulty and other employees that asked about her medications that all her medications

were generic.

                                             LATE 2017

         80.   In the fall of 2017, the relationship between Plaintiff and Ms. McNulty

began to be strained after a very large case settled in mediation hereinafter the Austin

case.

         81.   The Austin case was actually not initiated by attorneys working for

Defendant, but by a private attorney. Defendant’s attorneys became involved in 2012

and eventually Ms. McNulty became the lead attorney on the case.

         82.   After Defendant became involved in the case, Plaintiff single-handedly

identified over 77,000 individual potential plaintiffs for the lawsuit as a result of her

research in all 100 counties in North Carolina looking for related cases for the time

period of October 2009 through October 2016.


                                         -    21 -


           Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 21 of 67
       83.     The duties Plaintiff performed on this case between 2012 and when the

case settled were again consistent with her other high-level senior paralegal functions,

and included performing independent court research, researching information on the

case fact finding, skip tracing, finding pleadings of attorneys whose motions had

prevailed in court and providing those to Defendant’s attorneys working on the case.

The work performed by Plaintiff was used by Defendant’s attorneys to communicate

with other attorneys who had successfully implemented legal strategies in cases with

similar issues.

       84.     Plaintiff also spent time drafting court documents, motions, notices of

depositions, in and out-of-state depositions, coordinating logistics of depositions with

national court reporters within and outside of North Carolina, drafting correspondence

to judges, judicial assistances, sheriff’s offices, opposing counsel, and clients, filing court

documents and ensuring service of the same to all parties in accordance with civil rules

of procedure, among many other functions and work Plaintiff independently performed

on the case.

       85.     Based on Plaintiff’s work, Ms. McNulty and her co-counsels were able to

get obtain a victory in one case that established a precedent in the other counties and

created sufficient leverage to enable them to negotiate a multi-million dollar settlement

of the class action in the fall of 2017.

       86.     The Austin case represented the Defendant NCJC’s biggest class action

settlement case in all its years of operation since the 1990s.

       87.     Unfortunately, when Defendant realized it would have to document its


                                           -   22 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 22 of 67
fees, costs, and expenses to get court approval because the case was a class action,

management realized two problems. The first issue was that the NCJC staff working

on the case did not have established billable rates. The second issue was that neither

Ms. McNulty or any of the other NCJC attorneys had tracked a single minute of their

time in the case and had to recreate 6-7 years of work.

      88.    To resolve the first issue, Ms. McNulty conducted research to determine an

appropriate amount to charge for attorney and paralegal times. Ms. McNulty decided

that Plaintiff’s hourly rate should be based on the rate her former employer, a private

law firm, had charged for her time in 2007.    Plaintiff’s billable rate at that time was

between $155 and $165 per hour; thus, Ms. McNulty decided to charge less than that

per hour for Plaintiff’s time.

      89.    As for the second issue of accounting for time spent on the litigation,

Plaintiff had begun working on her own time once Plaintiff was informed by Ms.

McNulty that for the first time in all of her years of working at the NCJC, Ms. McNulty

wanted to submit the time Plaintiff worked on the case as a senior paralegal for payment

by Defendants.

      90.    While Plaintiff was not required to keep time of her hours working on cases

for Defendant for billable purposes, because Plaintiff had worked many years in private

firms in large cities, and because her work was so involved on the case, Plaintiff’s time

on the case was easily quantifiable and accounted for by the computer records of her

time spent at court and the days she was returning from court and loading the

documents onto the NCJC computer, and also because Plaintiff kept an independent


                                        -   23 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 23 of 67
chart of her work performed on her personal computer out of habit. Plaintiff began the

process of documenting her time working on the Austin case.

      91.    Ms. McNulty and the other NCJC attorneys began attempting to create

time records by looking at Plaintiff’s work and her records of court research. After

reviewing Plaintiff’s time, Ms. McNulty would then try to estimate a reasonable time

that would look proper in her fee petition.

      92.    As they became overwhelmed with the enormity of the task, Ms. McNulty

instructed Plaintiff to also recreate Ms. McNulty’s attorney’s time. Under pressure and

tensions with her co-counsel, Ms. McNulty informed Plaintiff that she expected Plaintiff

to review all six attorneys’ time records and expenses to reconcile them, and ensure they

all matched up and were consistent, so that none of the entries would cause a problem

since the documents being submitted for the fee petitions would be public record.

Eventually, Plaintiff was also instructed to also work on the client trust account

reconciliation which would also be submitted.

      93.    Plaintiff felt extreme pressure from these instructions and the fact that she

was being held solely and fully responsible for reviewing, recreating, or revising all the

attorneys’ time entries that each attorney was submitting to document their time on the

litigation and their work performed, expenses, and costs. In addition, because she had

been charged with ensuring that there were no mismatches of dates and work performed

between the time all six (6) attorneys, she felt intense pressure and responsibility. The

guesswork and estimation and comparisons required in this task resulted in a lot of back

and forth discussions which created significant tensions between the attorneys on the


                                         -    24 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 24 of 67
case. Plaintiff’s questioning of the attorneys’ time entries also caused tensions between

Plaintiff and the attorneys.

      94.    Further making the task more difficult was the fact that not all of the six

(6) attorneys working on the case with Ms. McNulty worked for Defendant. Of the six

(6) attorneys working with Ms. McNulty on the case, only three (3) attorneys were

employed by Defendant. The remaining three (3) attorneys who worked on the case with

Defendant were outside private sector co-counsel. Virtually none of the attorneys had

kept contemporaneous time records.

      95.    The lack of contemporaneously created time records meant that the records

provided to Plaintiff essentially for “clean up” for time, work performed, and expenses

were noticeably inconsistent. In addition, the attorneys had mixed up their times and

expenses on this case with another case they were also working on with outside-counsel.

      96.    The review of records required to comply with Ms. McNulty’s instructions

was voluminous. Plaintiff had to go through hundreds of documents to recreate time

and expenses on depositions. The review demanded by Ms. McNulty required Plaintiff

to review case files in both paper and electronic form, as well as over five thousand

emails in Ms. McNulty’s in box and over three thousand emails in Plaintiff’s inbox

pertaining to the fee petition case. To create time entries for Ms. McNulty, Plaintiff had

to review over 5,000 emails in Ms. McNulty’s email in-box and over 3,000 emails in

Plaintiff’s possession and on her work computer, and then estimate the time spent on

the case. In addition, Plaintiff reviewed over four shelves full of paper records and an

array of electronic records, none of which matched. When Plaintiff questioned the ethics


                                         -   25 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 25 of 67
and propriety of the process being used to create the fee petition and the resulting

accuracy or lack thereof, Ms. McNulty became hostile towards Plaintiff.

      97.      In addition, the tasks assigned to Plaintiff were taking a lot longer than

Ms. McNulty had originally estimated, and she became more frustrated when Plaintiff

pointed out to her that the attorneys time records were not matching and the time

records in the Austin case were being mixed up with other cases, such as the “Pounds”

case and another case called the “Peach/Palmer” case.

      98.      In November and December 2017 Plaintiff was working voluminous hours

of unpaid overtime on the Austin case. As just one example, on or about December 16,

2017, the deadline for submitting the documents to the court for approval of the final

settlement were due to be filed. All of the other attorneys at NCJC went home, leaving

only Ms. McNulty in the office to meet the next day deadline. However, Plaintiff stayed

with Ms. McNulty at the office all night and then left the office around 8am the following

day to go home and get some sleep. She returned to the office around 2pm later that

day and stayed until 9pm at which time, Plaintiff and Ms. McNulty drove to the FedEx

drop off box. When Plaintiff inquired about overtime for the work she did between

midnight and 8am, she was told that she would not be paid overtime because midnight

started a new day, even though she worked from 2p to 9p on that same day.

      99.      After calculating and preparing the final costs and expenses in the Austin

case for submission to the court, Plaintiff was exhausted and Ms. McNulty encouraged

her to take some time off. Plaintiff did so and took a trip to Washington DC with her

children.


                                         -   26 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 26 of 67
      100.   Despite knowing since the settlement in the Fall of 2017 that the fee

petition motion and brief and attached attorneys’ fees and expenses would need to be

attached as supporting documentation, Ms. McNulty waited until the beginning of 2018

in January to get serious about the process of documenting her time. Defendant was

under significant time pressure to produce attorney and staff time records to file with

the Court to obtain reimbursement of time and expenses related to the litigation.

      101.   Because the attorneys working on the case had not kept contemporaneous

records for the time they spent on the case Ms. McNulty and other attorneys put

significant pressure on Plaintiff to recreate the needed attorney and staff time records.

Plaintiff resisted this directive because of its size and scope, its impending deadline, and

what she considered to be her inability to create accurate records for submission to the

court, in part due to the sheer volume of records she would have to review and her lack

of knowledge about how much time was actually spent on the tasks completed. As

Plaintiff resisted the pressure being put on her, the relationship deteriorated between

Plaintiff and Ms. McNulty.

      102.   Also in January of 2018, Plaintiff was also asked by Ms. McNulty to work

on documenting the expenses spent on the litigation because the Defendant’s CFO had

not kept the expense records organized in a way that made it easy to find the expenses

related to the Austin case. Plaintiff began work on the expenses and worked with the

finance department to reconcile expenses. The task of reviewing the Defendant’s costs

and expenses on the case required not only reviewing all the documents in paper files

but also in and electronic files; the files were voluminous given that the expenses in the


                                         -   27 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 27 of 67
case went back nearly seven years. The case had thousands upon thousands of paper

documents and electronic documents and much information was also kept only in Ms.

McNulty’s emails which she had not placed on the NCJC’s computer files or printed.

      103.   Ms. McNulty had previously scheduled evaluations for all her employees,

including the Plaintiff, in mid January 2018. However, the office was closed due to

inclement weather on January 17 and 18, and the Plaintiff's evaluation was unable to

take place as scheduled.

      104.   In mid to late January 2018, a flu epidemic in the community began to

spread and Plaintiff was out of work due to the flu from January 24 through January

29. Executive Director Glazier sent emails urging employees with the flu to stay home.

      105.   Even though she was out suffering from the flu, Plaintiff continued to work

from home on the fee petition. However, Ms. McNulty was constantly in touch with

Plaintiff wanting to know when she was coming back to the office and when she was

going to finish the fee petition work. Given Ms. McNulty’s anxiety and stress, at one

point, Plaintiff offered to come to the office even though she had the flu.

      106.   Plaintiff returned to the office on Tuesday, January 30, and continued

working on the fee petition. Tensions between Ms. McNulty and Plaintiff worsened as

the deadline (the end of February) to submit the fee petition approached. Plaintiff kept

trying to explain to Ms. McNulty that there was no way, no matter how many overtime

hours she spent, that such a task could not be completed by the deadline. All of the

recreating 6-7 years of Ms. McNulty’s time and reconciling all of the other attorneys’

time records was making Plaintiff uncomfortable and anxious because she knew it was


                                         -   28 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 28 of 67
based on guesswork and estimation and she could not vouch for its accuracy.

      107.   Plaintiff also told Ms. McNulty that she had experience with fee petitions

from her time in private practice and that if the work was done sloppily, there could be

an objection to the fee petition. In reviewing the attorney time records, Plaintiff noticed

there were significant inconsistencies in how much time each attorney had charged for

the same or similar task, creating questions about the accuracy of the records and the

actual time spent on various matters for which they were billing. Plaintiff informed Ms.

McNulty of these inconsistencies.

      108.   At some point Ms. McNulty told Plaintiff to stop working on her own time

and not submit any of Plaintiff’s time past October of 2017, so that Plaintiff could focus

on only on helping Ms. McNulty recreate her time, and also help reconcile and review

all of the time and expenses for the three outside counsel private practice attorneys who

had worked on the Austin case with Ms. McNulty. Ms. McNulty also asked Plaintiff to

review and submit corrections for one of the Defendant’s attorneys, Emily Turner, who

had been a recent hire with no prior litigation experience. Notably, all of the edits that

Plaintiff submitted for Ms. Turner were approved and retained by Ms. McNulty for final

submission to the court.

      109.   Ms. McNulty and her co-counsel continued to argue about the relative

hours being submitted by the attorneys because NCJC was a nonprofit and they were

all sole practitioners in small private practices. Ms. McNulty’s co-counsel was upset that

NCJC was submitting the lion’s share of the fees. Ms. McNulty took out her frustration

on Plaintiff and would yell and curse at Plaintiff.


                                         -   29 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 29 of 67
      110.   During this time leading up to the fee petition filing deadline, McNulty

treated Plaintiff with hostility. Plaintiff believed that the tension and frustration that

Ms. McNulty was feeling was being projected onto Plaintiff and hoped that once the fee

petition was filed, the tensions would subside and their relationship would return to its

former warmth.

      111.   After being back at work for more than a week, Plaintiff’s entire family

came down with the flu and Plaintiff then worked from home for several days in mid-

February because her children and husband were sick. Again, Plaintiff’s absence from

the office even though she was working on the fee petition seemed to create a great deal

of anxiety for Ms. McNulty and additional hostility by Ms. McNulty towards Plaintiff

due to the approaching deadline for filing the petition itself.

      112.   Plaintiff returned to the office on Thursday, February 15, and worked

overtime every day for the rest of that week and the next. Near the end of February and

as the majority of the work was being finalized on the fee petition, Ms. McNulty called

an impromptu meeting to conduct Plaintiff’s evaluation, which surprised Plaintiff given

the impending deadline for submitting the fee petition and the need to spend every

available moment working on it.

      113.   On February 23, 2018, at the meeting which was supposed to be her

evaluation for 2017, Ms. McNulty spent 3.5 hours yelling at Plaintiff about letting her

co-counsel in the Austin case see the percentage of fees that the NCJC would be seeking

and accusing Plaintiff of having done it on purpose to cause her more problems with her

co-counsel. Plaintiff explained she had followed Ms. McNulty’s instructions, worked late


                                         -   30 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 30 of 67
that night to complete the work, and not once did Ms. McNulty tell her to keep the chart

confidential. In fact, Plaintiff prepared it based on the numbers submitted by all co-

counsel and the NCJC to one another in email correspondence. Thus, there was nothing

confidential about the numbers and percentages because they were readily

ascertainable based on the information and numbers being shared between email

correspondences from NCJC and its three out-side co-counsel.

      114.    Ms. McNulty’s tone during the meeting was elevated, she was yelling the

“F” word at Plaintiff and at one point she told Plaintiff she could not stand Plaintiff

anymore because Plaintiff made her feel like an incompetent attorney who did not do

her job, did not keep records, and did not have rates established for attorneys or

paralegals.

      115.    At one point, HR Lucy Martinez interrupted the meeting between Plaintiff

and Ms. McNulty to say she was leaving for the weekend but did nothing to address the

situation, despite noticing that Plaintiff was visibly in distress and crying during the

meeting.

      116.    During the meeting, Ms. McNulty told Plaintiff that Ms. McNulty was

assigning another attorney to Plaintiff. The attorney to be assigned to her was attorney

Emily Turner, who was under a one-year contract as a fellow, but whom Ms. McNulty

stated would be hired one way or other permanently or by attrition.

      117.    Plaintiff took Ms. McNulty’s reference to “attrition” to mean that Ms.

Turner’s position could be funded if Plaintiff was terminated and the funds used to pay

Plaintiff’s salary could be used to pay Ms. Turner. Ms. Turner’s one-year contract was


                                        -   31 -


           Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 31 of 67
to expire sometime in September of 2018 and as it turns out, Plaintiff was fired in

August of 2018.

      118.   In addition, and most upsetting to Plaintiff, during the meeting, Ms.

McNulty also informed Plaintiff that she would be expected going forward to have

regular work hours from 9am to 5pm, that she would be required to give advance notice

if she needed to be out, and that she would not be permitted to come in later than 9am

and work eight hours if it took her past 5pm. She was also told she would not be

permitted to make up time during evenings and weekends. Plaintiff knew that not only

was this a new standard for her, it was not being uniformly applied to all of Defendant’s

employees.

      119.   Plaintiff was upset by the meeting and especially by the recission of her

flexible work schedule because all of her previous evaluations and work for Defendant

had been excellent and because she knew that her fibromyalgia would make it

impossible to maintain those specific hours and still get her work done at the same level

as she had in the past. Plaintiff’s fibromyalgia was being made worse by all the stress

and pressure she was suffering under Ms. McNulty’s hostility.

      120.   Plaintiff’s negative evaluation and the withdrawal of her flexible work

schedule was treatment different from other employees, including employees who were

not female, disabled, or who identified as bi-racial. She also knew that she was being

treated differently from how she had been treated in the past with regard to her

fibromyalgia and Plaintiff believed that her work schedule flexibility and autonomy

enjoyed by her up to that date was being withdrawn after Plaintiff resisted recreating


                                        -   32 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 32 of 67
time records for submission to the Court for the attorneys who worked on the Austin

case, the accuracy of which Plaintiff could not vouch for.

      121.   The meeting between Plaintiff and Ms. McNulty was so loud and heated

that apparently it was audible to other staff members. Union steward Ana Pardo

actually sent Plaintiff an email during that time offering the union’s help to Plaintiff.

And another employee, the CFO’s assistant, Elise Elliot returned to the office after 7:00

p.m. to interrupt the meeting and stated that it was clear the meeting needed mediation

and that it had to stop and offered to take Plaintiff home that night, knowing that

Plaintiff needed a ride and was visibly crying and in distress. Ms. Elliot then offered

and did in fact drive Plaintiff home that night.

      122.   After the meeting, that evening union representative Pardo sent Plaintiff

an email that she had overheard everything and the union wanted to get involved in

what they thought was an unacceptable and unprofessional, retaliatory meeting to

which Plaintiff had been subjected by Ms. McNulty.

      123.   Unfortunately, after Pardo reached out to Plaintiff, Ms. Pardo was given a

promotion and salary increase. After this salary increase, Ms. Pardo was replaced as

Union steward under the Collective Bargaining Agreement (“CBA”).

      124.   Brandon Riley, another union member, then began assisting Plaintiff with

her issues with management. Then, after Riley had numerous conversations with HR

Martinez behind closed doors and after he was given funds to travel to conferences and

after Mr. Glazier had publicly touted Mr. Riley as a “valuable employee,” Mr. Riley also

suddenly ceased from assisting Plaintiff. It became clear to Plaintiff that because the


                                         -   33 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 33 of 67
Union was in the process of negotiating pay raises for staff attorneys and other positions,

they were reluctant to assist Plaintiff.

      125.   Plaintiff understood that the pay raise negotiations could be jeopardized

by friction between the union and management. In addition, Plaintiff also understood

that the Union feared that the rest of the employees might lose their massively flexible

working hours if the issue of so-called office hours of 9:00 to 5:00 being used against

Plaintiff were then applied to the rest of the employees.

      126.   Plaintiff worked 9a – 5p hours on Monday, February 26. On February 27,

Plaintiff took paid time off PTO (and recorded it as such) for her master’s program

homework, which she had never been required to do before. Because Plaintiff had

received notice only the previous Friday at her “evaluation” of the new attendance

requirements for her, Plaintiff scrambled to adjust her personal obligations to meet the

newly imposed scheduling constraints by Defendant.

      127.   Knowing it was going to be impossible to adjust her and her family’s

schedule and deal with her medical condition (which again had previously been

accommodated for the entirety of her work tenure with Defendant) and wanting to wait

until after the fee petition was finally filed, which occurred on Thursday, March 1, 2018,

Plaintiff then sent an email to Rick Glazier, ED, Bill Rowe, the Defendant’s General

Counsel (GC), Lucy Martinez (HR), and copied Ms. McNulty about the hostile work

environment she had been subjected to for the past months. She also hoped that once

the situation could be remedied and the hostility resolved that it would be possible to

get Defendant to retract the revocation of her flexible schedule which was essential to


                                           -   34 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 34 of 67
her being able to get her work done due to her fibromyalgia. Every other employee at

the Justice Center continued to enjoy the same flexible working hours without having

to record their work. It was clear that Ms. McNulty only intended to end Plaintiff’s

flexibility.

       128.    Specifically, Plaintiff asked for a meeting “concerning the problems and

breakdown of [her] working relationship with [her] supervisor, Carlene.”      Plaintiff

further stated “for nearly two months now, I have worked under constant hostility,

verbal quarrels, or outright arguments . . . . I now need to know why I am under this

hostility and would welcome and deeply appreciate a meeting to try and resolve this

incredible amount of stress to me . . . .”

       129.    Glazier responded on Friday, March 2, 2018, stating      that he would

schedule a meeting with Plaintiff and Ms. McNulty and had full faith that their superb

working relationship could be reestablished between them.

       130.    On Friday, March 2, Ms. Martinez responded that upon discussing the

matter with Mr. Glazier, she had dropped Mr. Rowe, the GC, from the email. Plaintiff

responded that she had requested Brendan Riley, the Union Steward, to be present at

the meeting with Ms. McNulty and Ms. Martinez, if neither Ms. Glazier or Mr. Rowe

were going to be present.

       131.    On Sunday, March 4, 2018, Plaintiff reached out again to Glazier and

expressed her concern about her hostile work environment to which she was expected

to return the next day, Monday, March 5. She described her devotion to her position

with Defendant, her contributions to Defendant, her guesses about why Ms. McNulty


                                             -   35 -


           Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 35 of 67
had suddenly turned on her and decided to treat her badly and with such animosity.

      132.     Plaintiff further told Glazier that Ms. McNulty’s response to Plaintiff’s

grievance requesting a meeting to clear the air was that Plaintiff had made “a big

mistake.”    She also reiterated her concerns about the meeting to be scheduled for

Monday, March 5, about Ms. Martinez’ ability to mediate the situation, and requested

that Mr. Glazier please consider being present. Plaintiff also explained that she only

requested the Union to be present because of the hostility she had suffered at Ms.

McNulty’s hands the previous two months and her fear that Ms. McNulty had

misconstrued her opinions and edits of the time records and expenses on the fee petition

filed on March 1, 2018.

      133.     Plaintiff described the work done by herself and Ms. McNulty on the

petition and why Plaintiff made the recommendations that she did, based on her

experience. Plaintiff again described her work on policies and procedures, including the

trust funds and escheats issues, indicated that she did that work above and beyond her

regular duties supporting the litigation efforts of Defendant.     Plaintiff also informed

Glazier that there were still many remaining issues to “clean up” with the trust accounts

and escheats even after her work of the past three years.

      134.     Plaintiff reiterated her support of the Defendant’s work, the trust that had

been placed in her, how she had fulfilled that trust, and made sure that in responding

to attorneys’ questions she had remained discrete and respectfully.         She informed

Glazier that she had only discussed the deficiencies in all of the time records, the

“haphazardness” of the co-counsel’s time records which she told Ms. McNulty she could


                                          -   36 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 36 of 67
not be responsible for, and that given the time frame and the due date, they needed to

make their own corrections.

      135.    Plaintiff informed Glazier that only a fraction of her time working on the

case had been submitted and at a rate lower than what her time had been valued seven

years prior when working in private practice. Finally, Plaintiff expressed her desire to

have a “positive meeting and peaceful outcome and to not destroy the near decade of

what was once a great working relationship with my supervisor” and she expressed her

“immense satisfaction” of being part of Defendant’s team.

      136.    Plaintiff closed by explaining that she was a loyal and hard-working

employee and had always worked above and beyond her duties and expectations in part

because of her need to prove herself “three times better than the competition because

[she] was a minority with chronic pain that sometimes caused [her] to call in due to

flare-ups.”

      137.    On March 5, 2018, at 11:54 PM, after Plaintiff had reached out to Rick

Glazier, the Executive Director, for assistance in dealing with the withdrawal of her

previous accommodations, he stated that he and General Counsel, Bill Rowe, would

meet independently with Plaintiff to address both the “legal issues” and “determine the

legal calculations and fee petition issues [Plaintiff] raised…[u]pon his return [back to

the office the following week].” This email from ED Glazier was similar to a

representation that Mr. Glazier made to Plaintiff in earlier email dated March 2, 2018.

      138.    On or about March 8, Plaintiff inquired of Ms. Martinez (HR) when a

meeting would be scheduled to discuss Plaintiff’s concerns. Ms. Martinez informed


                                        -   37 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 37 of 67
Plaintiff that she was working with Ms. McNulty to “lay down the ground rules for the

meeting” with Plaintiff and that as HR, Plaintiff should understand Ms. Martinez was

a member of the Management Team and could not be an impartial party because she

was operating in the capacity of the best interest of the Management Team.

      139.   Ms. Martinez then sent an email reply on Friday, March 9, a week after

Plaintiff had asked for a meeting to address the hostile work environment to which she

had been and was being subjected, and apologized for the delay in her response. Ms.

Martinez asked Plaintiff to clarify f she wanted Ms. Martinez to “treat this request for

a meeting an intent to file a grievance or as the first step in a grievance.”   She then

stated that regardless, Ms. Martinez had asked Ms. McNulty to meet at 11:30am on

Thursday, March 15 and asked if Plaintiff was available.

      140.   On Monday, March 12, Plaintiff explained that she was not available on

Thursday because of her long-standing appointment with a specialist in Chapel Hill,

which Ms. McNulty was aware of, and Plaintiff was told that if she cancelled, she could

not be seen again until May. Plaintiff provided additional days of availability and

clarified that it was her intent to file a grievance.

      141.   On Tuesday March 13, Ms. Martinez emailed Plaintiff and informed her

that she had two choices:      she could request an “intent to file” meeting which no

management representative would attend or she could request a Step One meeting

which would be attended by a management representative and a union representative.

      142.   Later that day, due to her confusion about the different between the two

types of meetings, Plaintiff emailed Ms. Martinez and sought to understand the


                                          -   38 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 38 of 67
difference between the two meetings and what management representative would be

allowed to attend a “Step One” grievance meeting.

      143.   On March 15, 2018, the Plaintiff notified the attorneys whose work she

supported that her new schedule was 10:00am to 6:00pm, believing that Ms. McNulty

was in agreement with the change as she had previously told Plaintiff that she would

agree to allow her to start her day at 11:00am.

      144.   On March 22, Plaintiff indicated that she did not want to file a grievance

against Ms. McNulty personally, that the emails had been confusing, and Plaintiff

requested to go back to trying to schedule the meeting she had requested initially on

March 1 with Ms. McNulty, Brendan Riley (the then Union representative) and Plaintiff

with or without Ms. Martinez.

      145.   On Friday, March 23, Ms. Martinez sent another email to Plaintiff now

giving her three options:

             Option 1: No Grievance: Meeting of Seonaid, Carlene, and Management

             Rep.

             Option 2: Informal Grievance: Meeting of Seonaid, Carlene, and Union

             Rep.

             Option 3: Formal Grievance/Step One: Meeting of Seonaid, Carlene, Union

             Rep., and Management Rep.

      146.   On Monday, March 26, 2018, Plaintiff emailed Ms. Martinez and explained

that when she asked for assistance on March 1 in the form of a meeting, she was simply

making what she thought was a “reasonable request for intervention/mediation and


                                        -   39 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 39 of 67
guidance between my supervisor, Carlene and I.” Plaintiff further indicated that her

intent “from the outset” was “to seek help to ameliorate the deterioration in my working

relationship with Carlene and to restore a good working environment.”

      147.   Plaintiff then stated:

      At Carlene's request, I will write to respectfully request reasonable
      accommodations for a change in my working hours. Carlene and I once had
      flexibility in my working hours due to my disease and flare-ups, where I
      could either work later, occasionally work from home, or make up the time
      within a given week (make up time going to doctor's appointments or make
      up time missed due to flare-ups}.

      I understand from Carlene that I now must ask you and Rick for such
      accommodations directly. I will gladly obtain any medical information you
      need. My doctor is out this week, but I have left him a message, asking if
      he could please fit me in for a few minutes next week or the following to be
      able to get you any particular documentation I may be able to obtain from
      him in order to substantiate my request for reasonable accommodations in
      my schedule. I am being treated by a pain management specialist for
      neuropathy in my hands and feet, chronic wide-spread pain and
      fibromyalgia. I also have nearly 10 years of having been treated by a
      neurologist in Raleigh. Prior to now, Carlene had allowed me the flexibility
      and I even discussed cutting back my hours and/or working at times from
      home or one day from which she said would be fine, and that she'd address
      it with you. But as of Friday, I have been asked to take this matter up with
      you directly.

      Specifically, and most respectfully, I am requesting to cut down my hours
      weekly with a flexible (or irregular} schedule, as mornings are the hardest
      time for me to be able to start moving due to my high pain levels and
      muscular dysfunctions. I am asking to work, full time, 35 hours per week,
      Mon - Fri from 11:00 a.m. until 6:00 p.m. with 1 hour lunch break. I am
      also hoping you will allow me to work from home if possible should I need
      to. If you need me to provide you a limit, would you please consider allowing
      me to work from home if need be due to pain levels, limited to three (3)
      days per month, and anything over 3 days would require me to take PTO
      or UPTO. I would rather make up the time, if I could, but understand
      whatever limitations you may wish to set.




                                        -   40 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 40 of 67
      148.   Because Plaintiff had been treated as a salaried employee (despite being

classified as a non-exempt employee) and never provided any overtime, Plaintiff had no

reason to believe that this request would be unreasonable so long as she continued, as

she always had in the past, to get her work done as a paralegal.

      149.   Finally, Plaintiff reiterated her request for an evaluation for her work in

2017 and requested that the copy of Ms. McNulty’s so-called evaluation that had been

sent to Plaintiff, which contained references to issues which arose in 2018, not 2017, the

year the evaluation was supposed to cover, be revised to eliminate references to the

issues which had arisen in 2018.

      150.   On March 27, 2018, Defendant acknowledged Plaintiff’s request and

provided her with a release to sign and her job description to take to her health care

provider to provide “in writing the nature of your medical condition, the kind of

activities, including major bodily functions that your condition affects, and the way in

which the activities are affected” and requested that Plaintiff ask her “health care

provider to offer suggestions, if any, for the type of accommodation(s) that would assist

[her] with being able to perform [her] job functions.

      151.   In addition, Plaintiff was also required as a part of this formal process to

provide a letter from her specialist doctor documenting her fibromyalgia which everyone

was aware of for years and which no one had ever questioned.

      152.   After Plaintiff resisted the newly assigned and required in-office hours, Ms.

McNulty intensified her scrutiny of entries in the Paylocity time tracking system. The

Paylocity system was never scrutinized for employees to Plaintiff’s knowledge and


                                         -   41 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 41 of 67
Plaintiff knew that her supervisor had never reviewed her entries prior to February 23,

2018. The Paylocity system allowed employees to enter their working times.

      153.   As Defendant was aware, Plaintiff’s fibromyalgia made it impossible for

Plaintiff to adhere to the rigid hours assigned to be in the office. Plaintiff continued to

come to work and be in the office as she was able but she often arrived s after her start

time. Ms. McNulty spoke to Plaintiff on these occasions about her arrival time and

stressed that she was merely trying to have a definite timeframe during which she could

count on the Plaintiff being available to work, which Plaintiff found insincere as she had

never required this until February 23, 2018.

      154.   After submitting her request for an accommodation as required by

Defendant, Plaintiff sought clarification on the accommodation and leave she would be

provided. On May 4, 2018, Ms. McNulty told the Plaintiff that she was willing to

approve a schedule of 11:00a.m. to 7:00p.m. and on May 9, 2018, Plaintiff’s request was

temporarily approved for 30 days pending submission of medical documentation to

support a more long-term approval.

      155.   Plaintiff attempted to arrive in the office by 11am and stay until 7pm, but

the level of physical and emotional stress which Plaintiff felt as a result of the hostile

work environment caused by Ms. McNulty, and the imposition of the inflexible in office

required hours, exacerbated Plaintiff’s condition to such an extent that she was unable

to meet the schedule set for by Defendant. Plaintiff’s physician had advised her that if

she continued to be required to work in the stressful situation for Ms. McNulty, it was

likely that she would experience a worsening of her symptoms.


                                         -   42 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 42 of 67
      156.     Plaintiff informed HR director Martinez that if Plaintiff continued to have

the same supervisor who was continued to be allowed to create a hostile and retaliatory

environment, she could not get better. Plaintiff explained that the increase in her health

problems and flare-ups were due to the enormous stress and hostility she was facing

each day.

      157.     HR Director Martinez replied that that was not her problem, and that the

Defendant expected even their disabled employees to adhere to a schedule. Plaintiff

responded to HR Martinez that that was not true and that her accommodation of a

flexible work schedule had been taken away from her after 8 years.

      158.     On May 18, 2019, the Plaintiff submitted documentation from her medical

provider which requested a reduced schedule of hours in the office, the ability to work

from home, and the ability to make up hours missed during the week either at home or

on Saturdays in the office. Plaintiff’s physician also recommended that she be given a

different supervisor for a period of 12 months, presumably due to the hostile work

environment which was exacerbating her condition.

      159.     In the written letter to Plaintiff dated June 5, 2018, responding to her

physician’s recommendations, Defendant agreed to reduce her in-office hours with a pay

reduction or keep her 40 hours a week in the office at her current pay rate. Defendant

also rejected her provider’s recommendation and stated that she could work from home

no more than one day a week and no more than three day a month. Finally, Defendant

also denied the recommendation that she be assigned a different supervisor. Plaintiff’s

FMLA request for intermittent leave to address the occasions when she was unable to


                                          -   43 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 43 of 67
be at work the assigned hours was not addressed.

      160.   The June 5, 2018 letter also stated that her request for an alternate work

schedule was approved and would be evaluated at the end of a “90-day trial period” to

determine if the “arrangement is meeting the needs of the Justice Center, as well as

meeting your needs.”

      161.   Defendant’s decision was discussed with Plaintiff in person on Friday, June

8, and emailed to her that same day, and was scheduled to be implemented effective

June 11, 2018.

      162.   On that same date, after reading the response, Plaintiff wrote Ms.

Martinez, copying Ms. McNulty and Mr. Glazier, an email requesting reconsideration of

the decision to continue Ms. McNulty’s supervision of Plaintiff. Plaintiff had begun to

suspect that Defendant’s unwillingness to return to Plaintiff the previous flexible work

schedule she had prior to February 23, 2018, was designed to set her up for termination.

      163.   Ms. Martinez responded on Monday June 11th indicating that under the

ADA a change in supervisor is not a reasonable accommodation. She also indicated that

Plaintiff’s physician’s letter did not “substantiate [her] medical need for a change in

supervisor.” Finally, Ms. Martinez told Plaintiff that a change in supervisor was not

reasonable for Defendant because they had “no managerial staff person better or equally

suited to supervise” Plaintiff’s work. She nonetheless offered to meet with Plaintiff to

discuss further.

      164.   Plaintiff responded to Ms. Martinez and reiterated the stress that she was

undergoing as result of working for Ms. McNulty due to the hostile work environment


                                        -   44 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 44 of 67
to which she was subjecting Plaintiff. Plaintiff also questioned whether other paralegals

were being held to strict in and out times like Plaintiff. Finally, Plaintiff also asked

what additional information was needed for the Defendant to understand the “severity

of [her] illness at times during flare-ups and transitioning in the morning with stiff

joints and widespread pain.”     Plaintiff stated that she thought it would be well

understood as she had shared this information with Ms. Martinez, Ms. NcNulty, and

Mr. Glazier for years. Plaintiff also expressed her surprise that Mr. Glazier would need

more information as she knew that he also suffered from fibromyalgia and had

neurological pain.

      165.   During the first week of the 90 day trial period and part of the interactive

process, Plaintiff’s supervisor sent emails which continued and accelerated the hostile

work environment resulting from Plaintiff’s opposition to the withdrawal of the

reasonable accommodation of a flexible work schedule that Plaintiff had enjoyed for

almost eight years prior to February 23, 2018, and Plaintiff’s refusal to go along with

the retaliatory treatment of her for asserting her rights to that continued

accommodation.

      166.   On Tuesday, June 19, 2018, one week after the implementation of her

accommodation on June 11, 2018, which was supposed to in effect for 90 days to

determine if the “arrangement is meeting the needs of the Justice Center, as well as

meeting your needs,” Ms. McNulty scheduled a formal counselling session with the

Plaintiff regarding her continued failure to adhere to her work schedule, which at the

time was 10:30a.m. to 6:30 pm.


                                        -   45 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 45 of 67
      167.   Mr. Rowe, Defendant’s General Counsel, was present for the counselling

presumably in an attempt to convince Plaintiff that how she was being treated was

consistent with the law. Ms. McNulty reminded the Plaintiff of the approved

accommodations - a daily schedule of 10:30a.m. to 6:30p.m. and the ability to work from

home one day per week, up to three days per month - and explained that the Plaintiff

was expected to adhere to those requirements.

      168.   No mention was made of the availability of FMLA leave to address the

hours she could not be at work due to her fibromyalgia.         This meeting confirmed

Plaintiff’s suspicions that she was being targeted for termination and that Defendant

had no intention of engaging in the interactive process in good faith.

      169.   This counselling session documentation created by Ms. McNulty to

document Plaintiff’s lack of adherence to the schedule implemented June 11, 2018,

actually described incidents which went back as far as May 4, 2018, with no mention of

the ADA interactive process and no mention of the availability of FMLA.

      170.   Moreover, this “counselling session” occurred despite the fact that Plaintiff

had been informed that the arrangement in place as a result of the accommodation

request would be continued for 90 days to give both parties time to evaluate whether

the arrangement was meeting their needs.

      171.   Thus, less than two weeks, only 6 workdays, into the 90-day period, on

June 19, 2018, while the interactive process was still ongoing, Defendant took adverse

against Plaintiff in the form of a “formal counselling session.” While the alleged

“transgressions” of that one week and one day involved being on time two days and being


                                        -   46 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 46 of 67
“late” on three others, Defendant could not show that Plaintiff failed to work her

required number of hours per week, but only that she did not work them strictly between

10:30am and 6:30pm, which she had never been required to do prior to February 23,

2018.

        172.   On June 26, 2018, five working days later, Ms. McNulty issued Plaintiff a

written warning and 60-day performance improvement plan ("PIP"). The PIP detailed

the frequency with which the Plaintiff had failed to arrive at work on time between June

11 and June 26, the hardship being created by her unpredictable schedule, and the

Justice Center's expectations for immediate improvement. Again, this adverse action

occurred during the 90-day interactive process established by Defendants and like the

formal counseling document, referred to events which took place in April and May 2018,

prior to the “accommodation” provide effective June 11, 2018, when Defendant agreed

only that Plaintiff could work at home on certain days, but rejected her request for a

different supervisor and flexibility in her arrival time. In addition, it made no reference

to the Defendant’s agreement to give the June 2018 arrangement 90 days to be

evaluated as part of the interactive process.       And again, it made no mention of the

availability of FMLA to cover Plaintiff’s intermittent absences from work, which she

would not need if she had a flexible arrival time and could work past 6:30pm. Finally, it

did not allege state that Plaintiff failed to work her requisite number of hours, only that

she did not arrive and leave work at the appointed hours.

        173.   Plaintiff was told her productivity had gotten lower, which Plaintiff

explained was because she was no longer working extra hours for free which she had


                                         -   47 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 47 of 67
since she started in 2010, and because she had started taking her lunch breaks

sometime in May of 2018 to get out from under the hostile work environment. The

reduction in the hours that Plaintiff had previously worked for free seemed to infuriate

Ms. McNulty.

      174.   The PIP was allegedly based on Plaintiff’s inability to perform the duties

of her position after her former reasonable accommodation of a flexible schedule was

withdrawn. The withdrawal of the accommodations combined with the mental and

emotional stress suffered by Plaintiff when she was required to attending meetings with

HR and Ms. McNulty during which she was intimidated and often yelled at, continued

to cause a deterioration in Plaintiff’s health.

      175.   Plaintiff requested a copy of her personnel file which Ms. Martinez

provided Plaintiff on June 27, 2018. When Plaintiff reviewed the file provided by Ms.

Martinez, there were no previous evaluations in her file.

      176.   When Plaintiff asked HR Martinez where the evaluations were, she told

Plaintiff that HR had simply not asked for any evaluations from Plaintiff’s supervisor

since 2010. Ms. Martinez did offer that she had a copy of the evaluation finalized by Ms.

McNulty on April 18, 2018. When Plaintiff asked Ms. McNulty where her evaluations

were, Ms. McNulty stated that she “forgot” to turn the evaluations in to HR for seven

consecutive years.

      177.   The Plaintiff had requested vacation time and was approved by HR and

Ms. McNulty sometime in April of 2018. Plaintiff went on vacation on Wednesday, June

27, 2018, the day after she was issued the written warning and PIP and returned on


                                          -   48 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 48 of 67
Monday, July 16, 2018. As of July 16, 2018, Plaintiff was into 20 days into her 60 day

improvement period established by the PIP, but had not been at work for any of those

20 days. Plaintiff was also 36 days into her 90 day interactive process evaluation period

of her accommodations, but also not having worked 20 of those days.

        178.   After her return from vacation, Ms. McNulty’s hostility was unrelenting.

In fact, during her vacation Ms. McNulty frequently called Plaintiff and made her

submit explanations for her hours worked weeks before taken her vacation. This was

the first vacation Plaintiff had requested and taken in the eight years she had worked

at the JC.     Ms. McNulty thus continued her hostility against Plaintiff even while

Plaintiff was out of the office on her long-standing pre-approved vacation since April of

2018.

        179.   At one point, signaling to Plaintiff how beyond reproach Ms. McNulty felt,

she asked Plaintiff point-blank in an accusatory tone whether she was pregnant again,

indicating that she looked pregnant and not just suffering from inflammation due to

fibromyalgia flare-ups or medication side-effects which she was aware affected

Plaintiff’s appearance. Plaintiff was shocked at her brazenness.

        180.   During the week after Plaintiff returned from vacation on Monday, July

16, Plaintiff adhered to the schedule set by Ms. McNulty every day, with the exception

of Wednesday, July 18, when she was 25 minutes late.

        181.   On Thursday, July 19, 2018, Plaintiff submitted a formal request for

intermittent leave under the FMLA with the documentation from her doctor, which she

had never been required to do before, because she had always been permitted to shift


                                         -   49 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 49 of 67
her schedule and work her hours as necessary to get her work done; she had never been

required to be in the office certain hours and required to take leave when she was not.

Plaintiff had been unable to find any NCJC policy regarding FMLA and the Paylocity

system used by Defendant did not have an FMLA drop down option.

      182.   The next week beginning Monday July 23, through July 27, 2018, Plaintiff

adhered to the schedule set by Ms. McNulty, with the exception of Tuesday, July 24,

2018, on which day Plaintiff was sick and took PTO.

      183.   On Thursday, July 26, 2018, Plaintiff was approved to take intermittent

leave under the FMLA.

      184.   Between June 26, 2018, the date of the written warning and PIP issued to

Plaintiff, and July 26, 2018, when Plaintiff was approved to take intermittent FMLA

leave, Plaintiff was late only once, by 25 minutes on July 18, 2018, because she forgot

her wallet and had to go back home.

      185.   Between July 30 and August 1, Plaintiff was requested to get clarification

from her physician regarding whether she needed up to 1-2 days of leave or up to 1-3

days of leave. On August 2, Plaintiff submitted a clarification from her physician.

             PLAINTIFF’S ALLEGED MISCONDUCT (AUGUST 3-7)

      186.   On Friday, August 3, 2018, Ms. McNulty assigned the Plaintiff to do some

research at the courthouse.

      187.   At 1:10pm, Plaintiff texted Ms. McNulty and asked if she should take lunch

from 3-4pm. Ms. McNulty told her that would be fine. At 3:38pm the Plaintiff texted Ms.

McNulty and stated that she was starting her lunch hour. She told Ms. McNulty that


                                        -   50 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 50 of 67
the courthouse system had crashed and then the manager at the courthouse needed her

assistance so that had delayed her lunch break.

      188.   Plaintiff arrived to the Justice Center at approximately 4:30pm. Upon her

arrival, Ms. McNulty asked Plaintiff what she knew about files concerning the fee

petition files being moved in the Austin case.

      189.   Plaintiff had no knowledge of any files being copied and informed Ms.

McNulty of the same. It was not clear to Plaintiff why Ms. McNulty was asking Plaintiff

about the files as Plaintiff could have copied the files at any time between when they

were filed on March 1, and that day, Friday, August 3, 2018.

      190.   On Monday, August 6, Plaintiff was again assigned to do research at the

courthouse. At 2:51pm, Ms. McNulty sent an email to Plaintiff stating:

      Seonaid—

      As I told you before you left for the courthouse today, I have scheduled a
      meeting to take place tomorrow, August 7, 2018, at 2:00 PM, to engage in
      formal counseling relating to your work performance. We engaged in
      informal counseling on June 1st to discuss an issue involving your exercise
      of poor judgment and/or substituting your judgment for my own. That issue
      has continued, and is affecting the quality and content of the work getting
      done at the Justice Center.

      Also, we will discuss your performance so far under the Personal
      Improvement Plan.

      You have a right to have a Union representative present. At your request,
      I am copying Mel on this email.

      Thanks,
      Carlene

      191.   After receiving the email from Ms. McNulty on the afternoon of Monday,



                                        -   51 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 51 of 67
August 6, Plaintiff replied to Ms. McNulty at 5:19pm that same day, asking for more

detail regarding the discussion to be had on Tuesday, August 7:

      Carlene, I have no idea what informal counsel you are referring to back on
      June 1st. I had two disciplinary memos from your dated June 19 and June
      26th, wherein neither of them contained this statement you make or
      informal counseling. What are you referring to exactly? I should know so
      that I can be prepared to respond tomorrow. Why are you bringing up
      something from June 1st not addressed in either step two of the PIP Step
      three? I have no idea what you are referring to. On Friday you said you
      wanted to have a meeting to address “my 17 questions daily to you” when
      asking for clarification on the PIP to ensure I comply.

      I was the one that brought to your attention today that the 30 days we were
      supposed to meet per PIP was last Friday July 26th and you had forgotten,
      and said you’d add it to tomorrow’s meeting. I have no idea what you are
      referring to in this email to me. Other than saying you were mad I asked
      too many questions seeking clarification on PIP to ensure compliance.

      How can I prepare to respond tomorrow in all fairness if you will not
      specifically state what it is you are accusing me of that “is affecting the
      quality and content of the work getting done at the justice center.” Or what
      are you referring to as my “substituting” my judgment for your own? Can
      you please let me know so I can be prepared. I again feel blindsided by you
      and your continued aggressions and hostilities toward me. It seems only
      fair you specifically tell which particular events you are referring to so that
      I may no longer be blindsided by you accusations and can have time to be
      prepared.

      Respectfully, please be fair, and specify so that I may prepare for
      tomorrow’s meeting and the meeting can be fair and transparent.

      192.   Ms. McNulty replied to Plaintiff at 5:37pm, stating:

      The informal counseling, I am referring to has to do with you sending an
      email to opposing counsel in one of our cases without discussing it with me
      before you did so.

      Yes, you brought it to my attention that we were supposed to meet to
      review the PIP when 30 days was up, and 30 days had already passed. That
      is why we are adding it to the meeting tomorrow—you reminded me we
      needed to do that.


                                         -   52 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 52 of 67
      As a courtesy, I am giving you 24 hours-notice of this meeting so you can
      more easily secure Union representation. I will go over my concerns with
      you at the meeting, and you will have an opportunity to respond to them.


      193.   On Tuesday, August 7, at the appointed hour of the meeting, Ms. McNulty

and Ms. Martinez met with the Plaintiff. Ms. McNulty and Ms. Martinez however did

not ask her about the topic Ms. McNulty had told her was the subject of the meeting,

described as 1) “an issue involving your exercise of poor judgment and/or substituting

your judgment for my own,” and 2) an issue involving Plaintiff “sending an email to

opposing counsel in one of our cases without discussing it with me before you did so.”

      194.   Instead, Ms. Martinez and Ms. McNulty quizzed Plaintiff about the time

she had reported having worked on Friday, August 3, and the time she recorded.

Although taken by surprise, Plaintiff stated that she believed she arrived at the

courthouse at approximately 11:20am - 50 minutes after her scheduled start time. She

stated that the courthouse system had crashed causing a delay, and that she had to

assist courthouse personnel which further delayed her start time. Plaintiff knew that

she had returned to the NCJC at approximately 4pm and that she had worked the

amount of time she recorded for that day.

      195.   After the discussion of her time for Friday, August 3, Ms. McNulty also

reviewed the Plaintiff's attendance and told Plaintiff that she had engaged in ongoing

violations of the attendance guidelines set forth in the June 26 written warning and

PIP. In fact, Plaintiff knew that she had been late once between the written warning

and PIP on June 26, 2018, and July 26, when she had been granted intermittent FMLA.


                                        -   53 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 53 of 67
      196.   Ms. McNulty acknowledged that Plaintiff had done her best to adhere to

her PIP and acknowledged that her adherence to the start times for work had improved.

Plaintiff recorded the meeting because she was afraid of Ms. McNulty and Ms. Martinez

and did not trust them.

      197.   Unbeknownst to Plaintiff, while the meeting with the Plaintiff was being

conducted on August 7 between Ms. McNulty and Ms. Martinez, Mr. Glazier received a

letter from an attorney whom Plaintiff had retained. The letter contained allegations

that Plaintiff had been discriminated against because of her race, sex, and disability,

and retaliated against for bringing her concerns about possibly unethical activity to

management’s attention by revoking the flexible work schedule she had enjoyed as a

reasonable accommodation for her fibromyalgia since 2010.

      198.   On the morning of August 8, 2018, Plaintiff was placed on paid

administrative leave by Ms. Martinez. Ms. Martinez asked the Plaintiff to come in for

a meeting with her and Mr. Glazier at 2:00pm that afternoon and at that meeting, Mr.

Glazier told Plaintiff she was terminated and gave Plaintiff a termination letter.

      199.   The termination letter was vague as to the specific acts committed by

Plaintiff that justified her termination but citied her violation of her performance

improvement plan on “multiple occasions.” Plaintiff was aware however that between

the institution of the PIP on July 26, and Plaintiff’s approval for FMLA on July 26, 2018,

she was late on one occasion by 25 minutes. As for any absences from work between

July 20 and August 8, having been approved to take FMLA intermittent leave on July

27, effective back to July 20, Plaintiff was entitled to use FMLA intermittent leave and


                                         -   54 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 54 of 67
was thus terminated for doing so if the reasons for her termination was her absence

from the workplace due to her fibromylgia.




                                       -     55 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 55 of 67
                             COUNT ONE
                DISCRIMINATION IN VIOLATION OF THE ADA

       200.   Plaintiff incorporates the allegations contained in ¶¶ 1 – 198 as though

fully set forth herein.

       201.   Plaintiff was a qualified disabled employee.

       202.   Plaintiff was provided a reasonable accommodation between her hire and

February 23, 2018, in the form of a flexible work schedule, which allowed her to perform

her essential job functions at a superior level.

       203.   Defendant withdrew Plaintiff’s accommodation for an illegitimate reason

or reasons.

       204.   The reason given for withdrawing Plaintiff’s accommodation was

pretextual.

       205.   Because     Defendant   withdrew      its   previously   provided   reasonable

accommodation, Plaintiff was unable perform the essential functions of her job at the

same level at which she had previously performed them.

       206.   Defendants then subjected Plaintiff to a hostile work environment, called

Plaintiff’s failure to work between certain work hours insubordination and gross

misconduct, and subsequently terminated her.

       207.   This termination violated Plaintiff’s rights to a reasonable accommodation

under the ADA.

       208.   The termination also violated Plaintiff’s rights to be free from

discrimination under the ADA.



                                         -   56 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 56 of 67
                                      COUNT TWO
                          RETALIATION IN VIOLATION OF THE ADA

      209.    Plaintiff incorporates the allegations contained in ¶¶ 1 - 207 as though fully

set forth herein.

      210.    Plaintiff was provided a reasonable accommodation between her hire and

February 23, 2018, in the form of a flexible work schedule, which allowed her to perform

her essential job functions at a superior level.

      211.    Defendant withdrew Plaintiff’s accommodation for an illegitimate reason

or reasons.

      212.    Plaintiff    protested   Defendant’s    withdrawal     of   her   reasonable

accommodation.

      213.    Defendants then subjected Plaintiff to a hostile work environment, called

Plaintiff’s failure to work specific work hours insubordination and gross misconduct, and

subsequently terminated her.

      214.    Defendants terminated Plaintiff for protesting the withdrawal of her

reasonable accommodation which was a violation of Plaintiff’s rights to be free from

retaliation under the ADA.

                             COUNT THREE
          SEX AND RACE DISCRIMINATION IN VIOLATION OF TITLE VII

      215.    Plaintiff incorporates the allegations contained in ¶¶ 1 - 213 as though fully

set forth herein.

      216.    Plaintiff was a qualified female, bi-racial disabled employee.

      217.    Plaintiff was provided a reasonable accommodation between her hire and


                                          -   57 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 57 of 67
February 23, 2018, in the form of a flexible work schedule which allowed her to perform

her essential job functions at a superior level.

      218.    Defendant withdrew Plaintiff’s flexible work schedule for an illegitimate

reason or reasons.

      219.    The reasons given for withdrawing Plaintiff’s flexible work schedule were

pretextual.

      220.    Other male employees and other employees who were not bi-racial were

allowed to have a flexible work schedule.

      221.    Defendants then called Plaintiff’s failure to work specifically between

certain hours insubordination and gross misconduct and terminated her.

      222.    Plaintiff was treated differently from other male employees and other

employees who were not bi-racial in violation of her right to be free from sex and race

discrimination under Title VII.

                                  COUNT FOUR
                      RETALIATION IN VIOLATION OF TITLE VII
                    FOR OPPOSING SEX AND RACE DISCRIMINATION

      223.    Plaintiff incorporates the allegations contained in ¶¶ 1 - 221 as though fully

set forth herein.

      224.    Plaintiff was a qualified female, bi-racial disabled employee.

      225.    Plaintiff was provided a reasonable accommodation between her hire and

February 23, 2018, in the form of a flexible work schedule which allowed her to perform

her essential job functions at a superior level.

      226.    Defendant withdrew Plaintiff’s accommodation for an illegitimate reason


                                          -   58 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 58 of 67
or reasons.

      227.    The reasons given for withdrawing Plaintiff’s accommodation was

pretextual.

      228.    Other male employees and other employees who were not bi-racial were

allowed to have a flexible work schedule.

      229.    Plaintiff protested Defendant’s withdrawal of her flexible work schedule

and the fact that she was being treated differently than other similarly situated

employees.

      230.    Defendants    then    called     Plaintiff’s   failure   work   specific   hours

insubordination and gross misconduct and terminated her.

      231.    Plaintiff’s termination was in retaliation for protesting Defendant’s

discrimination against her based on her race and sex and was in violation of her right

to be free from retaliation under Title VII.

                               COUNT FIVE
               WILLFUL WAGE AND HOUR VIOLATIONS OF THE FLSA

      232.    Plaintiff incorporates the allegations contained in ¶¶ 1 - 230 as though fully

set forth herein.

      233.    The overtime provisions set forth in the FLSA, 29 U.S.C. §§ 201, et seq.,

and the supporting federal regulations, apply to Defendant and protect Plaintiff.

      234.    Defendant has willfully failed to pay Plaintiff overtime for hours that she

worked in excess of 40 hours in a workweek.

      235.    As a result of Defendant's willful and unlawful acts, Plaintiff has been



                                          -    59 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 59 of 67
deprived of overtime compensation and other wages in amounts to be determined at

trial, and is entitled to recovery of such amounts, liquidated damages, attorneys' fees,

costs, and other compensation pursuant to the FLSA.



                                     COUNT SIX
                    WILLFUL VIOLATIONS OF THE FLMA IN THE FORM
                                 OF INTERFERENCE

       236.     Plaintiff incorporates the allegations contained in ¶¶ 1 - 234 as though fully

set forth herein.

       237.     Defendant is an employer covered by the FMLA pursuant to 29 U.S.C. §

2601 et seq. because it is a private business that employed fifty or more employees for

each working day for at least twenty workweeks in the year prior to Plaintiff’s request

for leave.

       238.     Plaintiff is an FMLA-eligible employee because she was employed by

Defendant for almost eight years prior to requesting FMLA leave and had been

employed by Defendant for over 1,250 hours in the twelve-month period prior to her

request.

       239.     Plaintiff was entitled to FMLA leave because she has a serious medical

condition, namely fibromyalgia.

       240.     At no time prior to Plaintiff’s formal request for leave under the FMLA on

July 20, 2018, did Defendant’s provide Plaintiff with any information about her

eligibility to take leave under the FMLA.

       241.     On her own, Plaintiff inquired about FMLA and submitted the necessary


                                            -   60 -


             Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 60 of 67
paper work on July 20, 2018. Immediately thereafter, Defendants questioned the nature

of the leave they had already approved and required Plaintiff to seek additional

clarification from her physician.

      242.   Defendant engaged in prohibited conduct under the FMLA by interfering

with, restraining, and denying Plaintiff her       rights provided under the Act from

February 23, 2018, to July 20, 2018.

      243.   Defendants denied Plaintiff leave to which she was entitled under the

FMLA in that it refused to allow Plaintiff to use the full amount of requested FMLA

leave and by terminating her for her absences from work which should have been

covered by FMLA leave.

      244.   Defendant discouraged from fully using FMLA leave by questioning her

about her physician’s notes and by issuing her disciplinary actions and performance

improvement plans for absences from work which should have been covered by FMLA.

      245.   Defendant’s action in terminating Plaintiff for exercising her rights to be

absent from work due to a serious medical condition action foreclosed Plaintiff’s rights

under the FMLA, including but not limited to the right to be e free from threats and

harassment for exercising her rights under the law.

      246.   As a direct and proximate result of Defendant’s willful and wrongful acts

and omissions, Plaintiff has suffered and continues to suffer substantial losses,

including expenses related to additional medical treatment and past and future lost

wages and benefits. Plaintiff is also entitled to liquidated damages and attorneys' fees

and costs, and other damages as recoverable by law.


                                        -   61 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 61 of 67
                                   COUNT SEVEN
                    WILLFUL VIOLATIONS OF THE FLMA IN THE FORM
                                 OF RETALIATION


      247.   Plaintiff incorporates the allegations contained in ¶¶ 1 - 245 as though fully

set forth herein.

      248.   Plaintiff exercised her FMLA rights by taking leave that should have been

designated as protected under the FMLA from February 23, 2018, to August 8, 2018.

      249.   Plaintiff was qualified for her position and had performed her job duties

effectively prior to the acts complained of herein.

      250.   Plaintiff suffered an adverse employment action in that she was subjected

to disciplinary action and eventually termination.

      251.   Defendant’s termination of Plaintiff occurred 19 days after she requested,

and 13 days after Defendant approved, FMLA leave.

      252.   Defendant’s alleged reason for terminating Plaintiff’s employment,

“multiple violations of her performance improvement plan” and “gross misconduct” are

pretextual and baseless. Alternative, Defendant’s reasons for terminating Plaintiff’s

employment, “multiple violations of her performance improvement plan” and “gross

misconduct” were her taking leave due to her serious health condition.

      253.   Either way, Defendant’s conduct constitutes unlawful retaliation against

Plaintiff in violation of Plaintiff’s rights under the FMLA.

      254.   As a direct and proximate result of Defendant’s willful wrongful acts and

omissions, Plaintiff has suffered and continues to suffer substantial losses, including



                                         -   62 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 62 of 67
expenses related to additional medical treatment and past and future lost wages and

benefits. Plaintiff is also entitled to liquidated damages and attorneys' fees and costs,

and other damages as recoverable by law.

                               COUNT EIGHT
              WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
                             UNDER STATE LAW

       255.    Plaintiff incorporates the allegations contained in ¶¶ 1 - 253 as though fully

set forth herein.

       256.    Plaintiff was discharged in violation of the public policy of the State of

North Carolina reflected in Chapter 168A of the North Carolina General Statutes

entitled the “North Carolina Person with Disabilities Protection Act” in which the

General Assembly declared that “the practice of discrimination based upon a disabling

condition is contrary to the public interest and to the principles of freedom and equality

of opportunity; the practice of discrimination on the basis of a disabling condition

threatens the rights and proper privileges of the inhabitants of this State; and such

discrimination results in a failure to realize the productive capacity of individuals to

their fullest extent.”

       257.    Plaintiff was also discharged in violation of the public policy of the State of

North Carolina reflected in Article 4 of Chapter 84 of the North Carolina General

Statutes wherein the General Assembly created the North Carolina State Bar and

empowered it to regulate the professional conduct of licensed lawyers thereby

evidencing an intent that lawyers conduct themselves in accord with its rules of

professional conduct, including those governing the collection of fees.


                                           -   63 -


          Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 63 of 67
       258.     Plaintiff was also discharged in violation of the public policy of North

Carolina reflected in Article 2 and Article 21 of Chapter 95 of the of the North Carolina

General Statutes wherein the General Assembly expressed the public policy inherent in

paying employees overtime to which they are entitled and that the public policy interest

in preventing retaliatory action against employees making good faith complaints about

wage and hour violations.

       259.     As a result of her wrongful discharge by defendant in violation of the public

policy of this State, Plaintiff suffered the harms and damages alleged above in this

complaint.

                                  PRAYER FOR RELIEF

WHEREFORE, the Plaintiff respectfully prays that this Court:

      1.        That this Court issue an injunction directing the Defendant to re-employ

Plaintiff;

      2.        That this Court enjoin the Defendant from discriminating against

Plaintiff on the basis of her disability, race, and sex in the terms and conditions of

employment;

      3.        That this Court enjoin the Defendant from retaliating against employees

who protest illegal discrimination in the terms and conditions of employment;

      4.        That this Court enjoin Defendant from engaging in future violations of

the Fair Labor Standards Act and Family and Medical Leave Act;

      5.        That this Court order Defendant to make whole Plaintiff by providing her

with appropriate lost earnings and other lost benefits, with prejudgment interest, in


                                           -   64 -


             Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 64 of 67
amounts to be proved at trial, and other affirmative relief necessary to eradicate the

effects of its unlawful employment practices, including, but not limited to,

reinstatement;

      6.       That this Court order Defendant to make whole Plaintiff by providing her

compensation for pecuniary losses resulting from Defendant’s unlawful employment

practices, including, but not limited to, costs incurred for health and life insurance

premiums, retirement, and other lost benefits, in amounts to be determined at trial;

      7.       That this Court order Defendant to make whole Plaintiff by providing her

with compensation for nonpecuniary losses resulting from Defendant’s unlawful

employment practices, including emotional pain, suffering, inconvenience, and mental

anguish in amounts to be proven at trial;

      8.       That this Court order Defendant to institute and carry out policies,

practices, and programs which provide equal opportunities to qualified individuals

with disabilities, and which eradicate the effects of past and present unlawful

practices;

      9.       That this Court award the Plaintiff reasonable attorney’s fees and the

other costs of this action;

      10.      That this Court award Plaintiff such other and further relief as may be

just and equitable.

                              JURY TRIAL DEMANDED

       Plaintiff request a jury trial on all questions of fact raised by the Complaint.




                                         -   65 -


            Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 65 of 67
Respectfully submitted, this the 10th day of May 2021.


                                     /S/ VALERIE BATEMAN
                                      NC State Bar: 13417
                                      T/F 919-436-3592
                                      FORREST FIRM, P.C.
                                      406 Blackwell St., Suite 420
                                      Durham, NC 27701
                                      valerie.bateman@forrestfirm.com

                                     /S/ RACHEL M. BLUNK
                                      NC State Bar: 42694
                                      T/F 336-663-1052
                                      FORREST FIRM, P.C.
                                      125 S Elm St., Suite 100
                                      Greensboro, NC 27401
                                      rachel.blunk@forrestfirm.com

                                      Attorneys for Plaintiff




                                       -   66 -


         Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 66 of 67
Case 5:21-cv-00215-BO Document 1 Filed 05/10/21 Page 67 of 67
